      Case 1:20-cv-00695-DAD-JLT Document 6 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN M. MONTENEGRO,                                No. 1:20-cv-00695-NONE-JLT (HC)
12                        Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DISMISSING
13                                                       PETITION FOR WRIT OF HABEAS
              v.                                         CORPUS, DIRECTING THE CLERK OF
14                                                       COURT TO ENTER JUDGMENT AND
                                                         CLOSE CASE AND DECLINING TO ISSUE
15                                                       CERTIFICATE OF APPEALABILITY
      WARDEN J. SULLIVAN,
16                                                       (Doc. No. 5)
                          Respondent.
17

18          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. On June 15, 2020, the magistrate judge assigned to

20   the case issued findings and recommendation recommending that the petition be dismissed,

21   reasoning that the petition fails to articulate any ground for relief that is cognizable on federal

22   habeas review. (Doc. No. 5.) The findings and recommendations were served upon all parties

23   and contained notice that any objections were to be filed within thirty days from the date of

24   service of that order. To date, no party has filed objections.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

27   magistrate judge’s findings and recommendations are supported by the record and proper

28   analysis.
                                                         1
      Case 1:20-cv-00695-DAD-JLT Document 6 Filed 08/24/20 Page 2 of 2

 1          In addition, the court declines to issue a certificate of appealability. A state prisoner

 2   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 3   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

 4   v. Cockrell, 537 U.S. 322, 335-336 (2003).

 5          If a court denies a petitioner’s petition, the court may only issue a certificate of

 6   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

 7   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

 8   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

 9   been resolved in a different manner or that the issues presented were ‘adequate to deserve

10   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

11   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

12          In the present case, the court finds that petitioner has not made the required substantial

13   showing of the denial of a constitutional right to justify the issuance of a certificate of

14   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

15   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

16   proceed further. Thus, the court DECLINES to issue a certificate of appealability.

17          Accordingly, the court orders as follows:

18          1.      The findings and recommendations, filed June 15, 2020 (Doc. No. 5), are adopted;

19          2.      The petition for writ of habeas corpus is dismissed;

20          3.      The clerk of court is directed to close this case; and,
21          4.      The court declines to issue a certificate of appealability.

22   IT IS SO ORDERED.
23
        Dated:     August 21, 2020
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                         2
